 THE STANDARD PRODUCTSCOMPANY159All the foregoing employees work under a single supervisor, theresident manager, and all are paid on an hourly basis and have thesame fringebenefits.There is no bargaining history for theemployees involved in this proceeding, nor is there evidence of anyarea bargaining practice for units limited to employees in theclassifications sought by Petitioner.On the basis of the foregoing, we find all the employees describedabove have such a high degree of functional integration and mutu-ality of interests that they should be included in a common unitfor collective-bargaining purposes.Accordingly, in the absence ofevidence that the employees sought by Petitioner have employmentinterests sufficiently distinct from those of other employees to com-pel their establishment in a separate bargaining unit, we find thatthe following employees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b)of the Act :All building service employees employed by the Employer at thePark Plaza Apartments, including maintenance and constructionemployees, porters, doormen, desk clerks, rental agents, and recrea-tionalmaintenance employees, but excluding office clerical employees,guards, and supervisors as defined by the Act.5[Test of Direction of Election omitted from publication.] BThe unit found appropriate herein is larger than that sought by Petitioner. In theevent the Petitioner does not wish to proceed to an election for such a unit, we shallpermit it to withdraw its petition upon notice to the Regional Director within 10 daysfrom the date of issuance of this Decision and shall thereupon vacate the Direction ofElection."An election eligibility list, containing the names and addresses of all eligibile voters,must be filed by the employer with the Regional Director for Region 5 within 7 days afterthe date of this Decision and Direction of Election.The Regional Director shall makeeach such list available to all parties to the election.No extension of time to file this listshall be granted by the Regional Director except in extraordinary circumstances.Failureto comply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excel8iorUnderwear Inc,156 NLRB 1236.The Standard Products CompanyandInternationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkers of America,UAW-AFL-CIO.Cases 9-CA-3585 and9- RC-G2t9.June 10, 19616DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn February 18, 1966, Trial Examiner Fannie M. Boyls issuedher Decision in the above-entitled proceeding, finding thatRespond-ent had engaged in and was engaging in certain unfair labor prac-159 NLRB No. 2. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.The Trial Examiner also found that Respondenthad not engaged in certain other unfair labor practices alleged inthe complaint and recommended dismissal of these allegations. Inaddition, the Trial Examiner found merit in certain objections tothe election filed in Case 9-RC-6229 and recommended that theelection be set aside.Thereafter, Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Jenkins andZagoria].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire recordin these cases, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]IT IS FURTHER ORDERED that the election conducted on May 7, 1965,among the Respondent's employees be, and it hereby is, set asideand that Case 9-RC-6229 be remanded to the Regional Director forRegion 9 for the purpose of conducting a new election at such timeas he deems that circumstances will permit the free choice of a bar-gaining representative.[Text of Direction of Second Election omitted from publication.]'In this case we need not determine whether the antiunion campaigning on workingtime by Respondent's representatives independently would support a finding that Respond-ent discriminatorily applied its no-solicitation rule, since such discriminatory applica-tion is in any event established by the latitude allowed employees to engage during theirworking hours in antiunion activities.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and amended charges, filed on May 13, 17, and 28,1965,respec-tively, a complaint was issued on June 28,1965, in Case 9-CA-3585, alleging thatRespondent,The Standard Products Company, had engaged in unfair labor prac-tices within the meaning of Section 8(a) (1) and(3) of the National Labor Rela-tionsAct, as amended.This case,on August 30, 1965, was consolidated withobjections to an election in Case 9-RC-6229.Thereafter Respondent filed ananswer and an amended answer denying that it had engaged in the unfair laborpractices alleged.A hearing was held before Trial Examiner Fannie M.Boyls, atLexington,Kentucky,on October 12 through 14, 1965, in these consolidated cases.The parties waived oral argument at the conclusion of the hearing but thereafter THE STANDARD PRODUCTSCOMPANY161Respondent and the Charging Party filed briefs which have been carefullyconsidered.Upon the entire record in this case, and from my observations of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is an Ohio corporation engaged at its plant in Lexington, Kentucky,in the manufacture and sale of automobile window hardware.During the 12-month period preceding the issuance of the complaint, which is a representativeperiod,Respondent sold and shipped from its Lexington plant directly to pointsoutside the State of Kentucky goods valued in excess of $50,000.Respondentconcedes and I find that it is engaged in commerce within the meaning of Section2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent's answer admits and I find that InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerican,UAW-AFL-CIO, herein called the Union,is a labor organization withinthe meaning of Section 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICES AND THE CONDUCTAFFECTING THE RESULTS OF THE ELECTIONA. Setting and issuesThe Union commenced organizing Respondent's employees about January 1965.On February 5, 1965, it claimed that a majority of the employees had designateditas their bargaining representative and requested Respondent to recognize andbargain with it.Respondent refused for the asserted reason that it doubted theUnion's majority status.Following the filing of a representation petition by theUnion, hearings were held on March 9 and 24, and the Board's Regional Director,on April 12, issued his Decision and Direction of Election.The Union failed toreceive a majority of the votes cast in the election held on May 7 and thereafterfiled timely objections to the election.As the basis for setting aside the election and also as the basis for unfair laborpractice charges filed by the Union, it is alleged that shortly after the Union com-menced its organizational campaign and continuing up to the very day of the elec-tion,Respondent engaged in various acts of interference, restraint, and coercionand discriminated in regard to the terms and conditions of employment of cer-tain employees, in violation of Section 8(a) (1) and (3) of the Act, in an effort todefeat the Union at the polls.Although some credibility issues are involved, the basic issues presented arewhether the preelection conduct complained of constitutes an unfair labor practiceor grounds for setting aside the election.Also involved is the question whetherRespondent is liable for certain actions of two of its leadmen, who the RegionalDirector found in the representation case were supervisors within the meaning ofthe Act. Since the part played by at least one of these leadmen is a pertinent partof the aggregate role played by Respondent in its preelection antiunion campaign,the alleged supervisory status of these leadmen will be treated first.B. Respondent's responsibility for certain actionsof its Leadmen Jelf and FieldsRespondent took the position during the hearings in the representation proceed-ing and now reasserts that Leadman Tommy Jelf and James A. Fields were notsupervisors within the meaning of Section 2(11) of the Act, and that they wereentitled to vote.Because the testimony in the first representation hearing wasinconclusive on this issue, a supplemental hearing was held on March 23 to receiveevidence regarding the nature of the duties of Jelf and Fields as well as those oftwo other individuals whose status is not here involved. In his Decision and Direc-tion of Election issued on April 12, the Regional Director found Jelf and Fieldsto be supervisors within the meaning of the Act and excluded them from the bar-gaining unit.Respondent did not request the Board to review this decision, as ithad a right to do under Section 102.67 of the Board's Rules and Regulations, Series243-084-67-vol. 159-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD8,as amended, and revised on January 1, 1965, and, as explained by GeneralManager Stinnett, Respondent decided to accept the Regional Director's findingsinsofar as they determined the right of those individuals to vote.'In a statement given to a Board agent on June 2, 1965, General Manager CharlesD. Stinnett stated that "Jelf is a supervisor in the tool room" and that "Mr. Fieldswas also a supervisor on the night shift and he had some responsibility for assign-ing overtime." In its original answer to the complaint, Respondent admitted theallegation of the complaint that Jelf and Fields were at all times material to thecomplaint "agents of Respondent, acting in its behalf and supervisors as defined inSection 2(11) of the Act."Nevertheless, on October 12, 1965, the first day ofthe hearing in this case, Respondent amended its answer to deny this allegation.The General Counsel announced that he was relying on the testimony adduced inthe two representation case hearings in Case 9-RC-6229 in support of the allegationin the complaint, and the transcripts of those hearings were received as a part ofthe record in this case.Respondent was permitted to adduce additional evidenceon the issue of the supervisory status of Jelf and Fields, but no evidence inconsist-ent with that received at the representation hearings or with the Regional Direc-tor's findings was adduced ZIhave carefully reviewed the transcripts of the hearings in the representationproceeding and on the basis of that evidence and the additional evidence introducedat the hearing before me, I find, in agreement with the Regional Director, and forthe reasons set forth by him in his Decision and Direction of Election, that Jelfand Fields were at all times material herein supervisors within the meaning ofSection 2(11) of the Act.Even if I were not satisfied, however, on the basis ofthe evidence adduced that they were supervisors, I would, nevertheless, findRespondent responsible for their antiunion conduct during the preelection cam-paign because, having failed to seek Board review of the Regional Director's find-ings in that respect, Respondent accepted the findings for purposes of the repre-sentation case and in effect held them out as its agents and representatives in thepreelection antiunion campaign.C. Conduct of Plant Manager Charles D. Stinnett1.Stinnett's references to the Fram Company plantIt is alleged that a few days before the election, Plant Manager Stinnett, amongother things, mailed to Respondent's employees certain campaign literature whicherroneously portrayed Joe Norsworthy, the Union's organizer in the current cam-paign at Respondent's plant, as the organizer at the Fram Company plant in nearbyJunction City, Kentucky, and as the cause of that company's havings to cease busi-ness and move from Kentucky, with the implication that Norsworthy might causethe same thing to happen to Respondent. It is also alleged that in a speech to the'Section 102.67(f) of the Board's Rules and Regulations provides that a failure torequest review shall preclude the parties from relitigating "in any related subsequentunfair labor practice proceeding" any issue which was, or could have been,raised in therepresentation proceeding,but this provision has not been interpreted by the Board to baradditional evidence as to the supervisory status of persons alleged to have engaged inunfair labor practices not related to a refusal-to-bargain chargeSee e g.Southern Air-ways Company,124 NLRB 749, 750At the representation hearing on March 24, it was shown that Jelf, though still classedon his timecard as a headman,had, for about a week prior to the hearing,been workingon a temporary assignment, inspecting and debugging new tools for the window hardwareof 1966 model cars then being, developed and it was expected that this assignment wouldtake him from his regular leadman duties for a period of about 2 or 3 monthsJelf'sspecial assignment required him to work all over the plant,including the toolroom wherehe was the regular leadman, but another man, Jollleffe, had been assigned to performJelf's leadman duties while Jelf was engaged In the debugging workAt the hearing inthis case, it was shown that at the time he received his special assignment,Jelf was givena 10-cent-an-hour increase In pay, that hie completed the special work and returned to theleadman duties in June, and that in July he was promoted to the position of a salariedforeman over the toolroom and maintenance employees,a position which Respondent con-cedes Is that of a supervisor.Also at the hearing in this case, it was shown-that Fields, who during the preelectionperiod was toolroom leadman on the night shift, had ceased those duties and became atoolmaker about July.As a toolmaker,Fields was an employee,not a supervisorNeitherhis status nor that of Jelf, subsequent to June 1965,however, is relevant to any of theissues in this case THE STANDARD PRODUCTS COMPANY163employees on the two shifts, Stinnett, in effect, reiterated this message and that themessage was designed to mislead and deceive Respondent's employees.According to the uncontradicted and credited testimony of Union RepresentativeNorsworthy, he had never been an organizer at the Fram plant but after the Unionhad won an election there and had called a strike in support of certain contractdemands, he had been called in to help set up strike headquarters and manage thestrikeAfter a 5-month strike, a contract having a 1-year duration period wassigned.Fram, at the time the contract was signed, was temporarily occupyingsome small metal Quonset hut type buildings on leased property in Junction City.It had been unable to lease facilities in the larger town of Danville nearby, whichwould fulfill its needs, and for this reason at the expiration of the lease period atits then location, it decided to build an adequate plant adjacent to its home officeplant in East Providence. Rhode Island.At the end of the first union contractperiod, Fram explained the situation to the Union and entered into a supplementalcontract covering the period during which it would be necessary to dismantle andmove Fram's machinery and equipment to the new plant. Fram's secretary-treasurer and labor relations director had explained these reasons for the move inNorsworthy's presenceThe campaign material sent by Stinnett to Respondent's employees consisted oftwo papers.One contained a reproduction of an article from a Danville, Kentucky,newspaper dated November 28, 1962, describing the strike called at Fram"s Junc-tion City plant and mentioned Joe Norswo-rthy as one of the International repre-sentatives of the union involved.Under this reproduction there appeared the fol-lowing statements:NOTEWHO WAS THE UAW REPRESENTATIVEFOR THE FRAM PLANTAT JUNCTION CITY, KENTUCKY ? ?JOE NORSWORTHY ! ! !THE FRAM STORYIn June,1962, the UAW was chosen by the Fram employees toREPRESENTthem.This came after Norsworthy made the same kind ofPROMISESthathe has made to you.Then it happened-the UAW calleda STRIKE.The strikeCONTINUED. HOW DID IT END?TODAY THE FRAM COMPANY PAYS NO WAGES OR FRINGE BEN-EFITS-THE PLANT HAS BEEN CLOSED-FOREVER"-FRAMMOVED AWAY!!THIS IS THE UAW-FRAM STORY.Attached to the above campaign material was another paper headed in largelettering, "NO HELP WANTED." Under that heading was what purported to bea reproduction of a photograph of the Fram plant, vacant and surrounded byweeds.Under the picture appeared the following:LOCATION: JUNCTION CITY, KENTUCKYFORMER TENANT: THE FRAM COMPANYFORMER UNION: THE UAWFORMER INTERNATIONALREPRESENTATIVE OF FRAM : JOE NORSWORTHYEMPLOYEESHow many promises did the UAWmake to the Fram employees?"On the second day before the election, Stinnett separately spoke, for about 45or 50 minutes each time, to his day shift and night shift employees during theirworking time on the subject of the forthcoming election.The employees were paidfor their time spent in listening to these speeches. In the speeches Stinnett againreferred to the Fram plant.The speeches were tape recorded but part of the firstspeech came out blank on the recording machine. Stinnett testified that bothspeeches were substantially the same.As shown by the tape recording, Stinnettmade the following remarks regarding the Framplantto the second shiftemployees:Iwill remind you again about the Fram Company over in Danville, Ken-tucky.We put out a letter on that the other day with a picture of that plant,where thegrass is growingup in the parking lot, windows are knocked out,and 150peoplehad to go home because the plant left town, after the Uniongot in. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDNow, when you leave here in a few minutes,, upon the hill Mr. Norsworthywill be up there.He is going to give you a letter, if he gives you the sameone he did the first shift today, and this letter is going to say that, "I don'thave anything to do with it.They're talking about somebody- else."'But Ihave here and you have a copy of it in your homes,. because it's been sentto you, the front page of Danville, Kentucky newspaper on November 19,1962, talking about the strike in the Fram plant and it very specifically saysMr. Joe Norsworthy, Lexington, International Representative, was involvedin it.And he will tell you, according to his letter, that he didn't have any-thing to do with it.So I ask you, ladies and gentlemen, are you going to believe the newspaperofDanville,Kentucky, and the people down there who know about this-some of you may be from Danville and may have known about this person-ally-or are you going to believe this man when he denies it? Because hedoes not want you to believe this, this is not very good for him to have youbelieve or to have you know the facts, that he was involved in a situationwhere a plant finally did move out of town.It is noted that Stinnett, both in the printed material about Fram which he sentto the employees and,in the speeches themselves, carefully refrained from specifi-cally saying that anything Joe Norsworthy or )the, Union had done was in anyway responsible for Fram's decision -to move from its Junction City location.Theclear and unmistakable rimplication'of Stinnett's message to ,the employees, how-ever,was that Norsworthy was making campaign promises to Respondent'semployees such as those he must have made to the Fram employees, that inorder to carry out such promises he had to call a strike at the Fram plant, that along and expensive strike there caused Fram to shut downitsbusinessand moveaway, and that there was danger that Norsworthy, by similar action at Respondent'splant,might cause Respondent to shut down and move away. Except to put overa warning message to Respondent's employees, there would be no occasion forBecause of the careful avoidance by Stinnett of any statement which directly orspecifically charged Norsworthy with doing what he was implicitly charged withdoing, I find, moreover, that Stinnett consciously'sought to mislead and deceiveRespondent's employees into believeing that Norsworthy's conduct at Fram, ratherthan business and economic considerations unrelated to the Union, had caused aremoval of the Junction .City business of Fram to its home office location., It isfound that Respondent's conduct in this regard was in violation of Section 8(a)(1)of the Act.32.Stinnett's alleged unlawful appeal to regional prejudicesDuring the Union's organizationalcampaign,a few employees from the PortClinton,Ohio, plant of Respondent, which had already been organized by theUnion and was operating under a union contract, obtained leaves of absencesand came down to Lexington, Kentucky, to help organize the latter plant. In itsobjections to the election and in its brief to me in this ease, the Union urges thatRespondent improperly appealed to regional prejudicesto inflametheminds ofthe employees on matters not related to electionissuesand thereby impeded areasoned choice by the employees as to a bargaining representative. Such conduct,the Union urges, constitutes grounds for setting aside the election.The conduct about which the Union complains consists of Respondent's partici-pation in and approval of the picketing of its plant a few days before the elec-tion with about 3-foot square signs reading, "Yankees Go Home," directed at theorganizers from the Port Clinton plant, and certain remarks about that subject,made by Stinnett in his May 5 speeches to. the employees:The "Yankees Go Homb" signs were carried in the plant driveway by LeadmanJelf and employee Alice Fortner, who he had asked'to assist him, during thes The complaint also alleges that Stinnett, in his speeches,threatened thatRespondentwould lose its competitiveabilityand lose businessif the unionwas chosenin the electionand that Respondentcould bid lower and provide more security for the employees withouta union.A carefulconsiderationof the speeches on the whole, however,showsthat Stin-nett was onlyexpressingviewsas towhat might be the result ofpossibledemands ifaccededto byRespondent and-was not predicting such consequences as aninevitable result.Respondent's expressions along these lines were,in my view, protectedunder Section 8(c)of the Act.- THE STANDARD' PRODUCTS COMPANY'165approximately 15-minute period while the first shift employees were leaving workand the second shift employees were arriving.According to Jelf's credited testi-mony, some of the employees in Respondent's inspection department had made thesigns and placed them in a wire cage beside the office where office supplies arekept.Jelf got the signs from the office, supply.. cage and returned them to thatplace when he had finished carrying them. Jelf further credibly testified that hisregular work hours were between 7 a.m. and 3:30 p.m. but that he was allowedan hour of overtime work when he wanted it and that it was during his hour ofovertime that he was carrying the sign.4Another employee, Gladys Ritchie, testified that employees' all' over the planttalked about the "Yankees Go Home" signs being in General Manager Stinnett'soffice and that at the end 'of the night shift on which she worked, she obtainedone of thesignsfrom Stinnett's office and paraded in front of the plant with it.General Manager Stinnett saw Jelf and his companion carrying the "Yankees GoHome" signs in front of the plant and saw Personnel Manager Alt taking picturesof them. Stinnett referred to this incident in his speeches to the employees onMay 5 and further 'developed the theme.He stated:'But the main difference between the rest of the Company,and as far as I'mconcerned the rest of Fayette county and Lexington, and our plant, is thepeople...and there just aren'tany finer people in the world.I'm a South-erner, I was born in Kentucky.I've been here all my life, and I'm a Rebel.There is something we Rebels kind of have in common. The Civil War hasbeen over a hundred years but still we have our pride. It kind of irritatesme a little bit to see these boys come down from up North, I call themYankees, and try to tell us what to do down here.And these boys up, on thehill are Yankees.They come down from Northern -Ohio. They talk differ-ently than we do; they think differently than we, do, and personally I -don'twant to have any part of having them tell me what I have to do, and I hopeyou people feel the same way.I was very amused today.A couple of the first shift people made up a littlesign called "Yankee Go Home" and they walked up and down out herewhen the boys came up on the hill there just to let them know how theyfeltabout it.So we do have pride here in our people and in _ our com-munity and in the South,, and let's, by golly, keep it that way even thoughthe CivilWar is over.the Union has ways of dividing people. "Divide and conquer," -is theirphilosophy.So I would ask you above all, let's don't destroy the communionyou have, one with another, the people thing, as I said a while ago.Let'skeep together as Rebels and as people who can get along together.While these statements may, as the Union asserts, have been designed to appealto any regional prejudices which the employees may have had, they were alsodesigned to create a feeling of solidarity and friendship among Respondent'semployees and were somewhat in the nature of arguments often made by employersthat outsiders cannot know plant conditions or understand the employer's problemsaswell as local management and the employees working together in the plant.I cannot regard the display of 'the "Yankees Go Home" placards or Stinnett'sstatements as similar to employer attempts to inflame racial feelings and otherprejudices of the voters on matters unrelated to the representation issues suchas' wasinvolved inSewellManufacturing Company,138NLRB 66, and 140* Jelf apparently had no compunctions against using company time to assist Respondentin carrying on its antiunion campaign.He testified that he had frequent discussions withemployees about the Union on company time and that also during working hours he marked"Vote No" on several hats in the toolcrib and told employees who inquired about themwhere they could get the hats.Also,-according to the credited testimony of Thelma Hager,Jelf came by her machine just before'quitting time on the day he carried the "Yankees GoHome" sign and asked Alice Fortner, who was helping Hager on her machine, to take upa collection for the hats.Fortner ieplied that she did not have'time to take up a collec-tion because it was time to go homeShe then left with Jelf and helped him picket withthe "Yankees Go Home" signs.Upon another occasion, according to Hager's creditedtestimony,Jelf,during working hours, told Fortner that the "Vote No"bats were in thetoolcrib and requested her to tell the other girls 'Fortner yelled down the productionline that the hats were in the toolroom and-invited the other girls to go with heir and getthe hats.Fortner and the other girls'then left their workstations and obtained "VoteNo" hats from the toolcrib.'' 166DECISIONS OF NATIONAL LABOR'RELATIONS BOARDNLRB 220, cited by the Union. It is accordingly found that such conduct didnot impair the employees' freedom of choice in the election or constitute an unfairlabor practice.D. Alleged coercive remarks and interrogation by management representationBeginning. on February 8, 1965, a number of prounion employees began wear-ing or displaying various types of union insignia at the plant.These consisted ofunion buttons, T-shirts, pencils, pencil clips, hats, placards, and match folders.Management did not prohibit the display of such insignia. It is alleged, however,that certain remarks addressed to employees wearing or displaying them andinterrogation of some employees wearing them constituted unlawfully coerciveinterferencewith the employees' organizational rights.Based upon a careful analysis and evaluation of all the testimony and in someinstances also upon my impression of the witnesses as they testified, I find thatthe following occurred:FactoryManager Robert B. Stevens,upon observing employee Hounshell-whoweighs over 300 pounds-wearing a union button but no T-shirt like some of theotherswere wearing on February 8, asked Hounshell where his T-shirt was.Hounshell replied that he could not find one large enough. Stevens then askedhim' why he wanted a union in the plant and Hounshell answered, "for securityreasons," explaining that when he got older the Company might start looking fora replacement for him.Stevens assured him that it was not the Company'spolicy to terminate people when they got old.On the same day, Stevens came to the work area of employee Coffey, who waswearing a union button, and after remarking that he saw Coffey was "one of theboys," asked him what seemed to be the problems at the plant and why Coffeywanted a union.Coffey replied, "for self-respect and security."Stevens thensaid he thought employees were being treated fairly, that he did not see whythey had any problems, that the Company gave out promotions and raises andthat only-the year before employee Sebastian had been promoted from setup man(the type of job then held by Coffey) to foreman.Similarly, Stevens inquired of employee Robert Combs, who was wearing aunion button, as to why he was for the Union. Combs replied that he thoughtthe Union could get an apprenticeship program in the plant.Employee Eugene Fyffe worked for Respondent as an extruder operator butdid some carpentry work on the side and this fact was known to Factory ManagerStevens as well as to other management officials. In February, according to Fyffe,after he started wearing his union button, Stevens walked over to the station whereFyffe and two other employees were working, pulled some change out of hispocket and said he was taking up a collection for a hammer and saw for Fyffeto use when he left Respondent's employ.This incident, according, to Stevens'credited testimony,was occasioned by the fact that Fyffe had remarked thatalthough he was promoting the Union, he was, not concerned with the Union'ssuccess because he was planning to leave Respondent's employ in April or Mayto go into the construction business.Stevens then, in jest, said, "Good, I'll takeup a collection for a hammer and a saw." Fyffe also in jest, said that he wouldtake up a collection to send Stevens back to Respondent's Port Clinton plant,where Stevens had formerly worked, and on the following day placed a collectionbox at one end of the extruder line into which employees could place donationsfor sending Stevens back to Port Clinton.55 Fyffe testified that upon another occasion,at the beginningof the Union's campaign,while in a discussion about theUnion withProduction SuperintendentDubbert, a goodfriend of his,the latter compared joining the Union in a small conservative town such asLexington with building a bad house;people would,remember both for the rest of Fyffe'slife and some people would not want 'anyone working for them who had participated incausing all the confusion that a union brings to a plantThis was in the course of afriendly discussion and Fyffe expressed agreement with Dubbert's views.Dubbert had suffered a stroke prior to the hearing and could not testify.In an affidavitgiven to a Board agent prior to becoming incapacitated, he conceded that he had toldFyffe that if he built a bad house, this fact would follow him for the rest of his life butdenied thatthe Unionwas mentioned in this conversation.I find it unnecessary toresolve the,conflict because, even acceptingarguendoFyffe's version,I am not convincedthat Dubbert's remarks were more than a friendly,discussion of views, privileged underSection 8(c) of the Act THE STANDARD PRODUCTS COMPANY-'167NightSuperintendentRaymond V.Baumgartner,upon observing employeeMary McDaniel wearing a union button in February, frowned, shook his head, andsaid, "You people are stupid as hell."PersonnelManager William Alt came over to the machine which employeeGoodloe was operating about.February 8 and, observinghim wearinga union hat,remarked, "Oh, I see you are wearing a union hat" and told him, "I think youare doing the wrong thing." 6Foreman William C. Griffin, early in May, before the election, approached oneof his employees, Mary McDaniel, who, was wearing a union hat- while she wasworking at her machine, and told her that he thought that she was one of his"dolls."He stated that he did not think he had many "dolls" left on the firstshift-that they thought he was "mean, cruel, and inhuman"-and he hoped thatif they felt that way about him, they would ask for a transfer.He said he wouldget them transferred to wherever they wanted to go.Later in the day Griffinreturned toMcDaniel's machine with grease on his hands and offered to shakehands with her stating, "Shake hands with me, Mary. It has been nice workingwith you."Upon that occasion, McDaniel asked Griffin whether he had beenreferringto her when he mentioned that some of the employees regarded him as"mean, cruel, and inhuman."He told her "No" that he wasplanningto shakehands with another employee but that she had gloves on.Later in the week, 2 or 3 days. before theelection,Griffin ,asked why McDanielwas fighting so hard to get the Union in the plantsince theemployees alreadyhad everything the Union couldoffer"except the $5.00 union fees."In early February, while employee Thelma Hager was working at her machine,she paused to light a cigarette, using a match from a folder distributed by, theUnion.Foreman Griffin, though not her own foreman, was standing nearby.Heasked if he could see the match folder, then proceeded to read aloud the listof union benefits printed on the back of the folder, remarking as- to each that hecould not see how the Union could give the employees that since they alreadyhad it.About March 1, 1965, while employee May Daly was working at her machine,she hada conversationwith her foreman, Griffin, about the Union during whichhe told her that he had heard that under, a union, machine operators worked ononly one job and did not move around from machine to machine like Respond-ent'semployees did.He told her that at an organized plant at which he hadformerly worked all jobs were posted for bidding, that an employee did only onejob and that if the job was shut down during the day, the employee would besenthome or given a 3-day layoff.During this conversation, according to Daly'scredited testimony,Griffin also told her that under the Union employees wouldprobably be tried out for different jobs and if they could not make standard pro-ductionon any of them, they would be terminated.?On another occasion,in lateApril,when Daly was wearing her union button,Griffin said to her, "Hello, May doll,.you sure do look sharp today, butyou'd look better if you'd take off thatunionbutton."She replied that it was theunionbutton that made her look good.About February 8 employee Robert Combs, who at the beginning of the unioncampaign had been afraid to disclosehisunionsympathies, appeared at workwearing aunionhat and bedecked with numerous union buttons, and patches onhis shirt and even on his trousers.Griffin was not his foreman but consideredCombs one of his friends.Upon observing Combs, Griffin asked, "What is it?"9 There is also testimony by employee Wilse Howard, denied by Alt, that upon anoccasion in May, Howard complained to Alt that the Company's attitude toward him hadchanged since he started engaging in union activities.Alt replied that if Howard wouldgive up his union activities he might be transferred to a day shift job which he wantedwhen that job opened up.Howard was not an entirely frank or articulate witness and,in view of Alt's denial and his -explanation that the job in question, under Respondent'sestablished policy, could only be awarded on a seniority basis, I am,not convinced thatany mention of Howard's opportunity for transfer was conditioned upon his abandonmentof his union activities..7The latter remark or a similar one according to Griffin was made by him to either Dalyor McDaniel after both of them had been called into the office to discuss their low efficiencyand one of them had remarked to him that what they needed was a union. Griffin hadreplied that even under a union, after an employee had been tried out on several jobs,he would be terminated if he could not make production. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDCombs replied that he was not afraid-that he hadjust as soonquit anyway.Griffin,in jest,responded that he would get Combs' check "right now."Combstold him to get it.On February 8 when employee Bernice Green -wore herunion pinto work forthe first time her foreman, Griffin, came to her machine and engaged her in aconversation about the Union.He told her he did not know why any of theemployees wanted a union because they already had everything a union couldgive them.He asked Green if she knew anyone else who had joined the Unionor signed a card.Green replied in the affirmative.Griffin then asked her whothey were and she replied that she could not name everyone.He speculated thatat least one employee, John Shearer, who was not wearinga unionbutton, hadnot joined the Union but Green told him that she had heard that Shearer- hadjoined.Griffin then said that he would fire Shearer about 3 days before theelection .8On the following day Griffin came to Green's machine and engaged her inanother conversation about the Union during which he told her that if the Unionorganized the plant, Respondent would move all the equipment to another plantwhich was already organized.Green replied that she did not see how the Com-pany could do that.Griffin explained that it would not take but about 3 daysto move all the heavy equipment.About February 19 or 20, Griffinagaincame to her-machine and talked to herabout Respondent firing employees undera union.Green said she did not knowhow the Company could do that.He replied that there were a lot of ways theCompany could go about firing people and one of them was byputtingthe girlson three different jobs on which they could not make standard production anddisqualifying them on each job, with the result that they would then be auto-matically discharged .9During the last week in February, Green was transferred for 1 day to workin the back end of the plant. She complained about theassignmentand toldGriffin "Well, I guess I have to take my union button off in order to get someof the good jobs around here."He replied, "Well, . . . you'll never know unlessyou do."Foreman Carl Parks, at the shift change one day during the first week in May,told employee Wilse Howard that he was the last man in the world Parks thoughtwould be for the Union.This occurred after Howard had first led Parks tobelieve that he was against the Union, then appeared at the plantwearing unioninsignia.Prior to February 8, Foreman Parks had asked employee Robert Combs whathe thought of the Union and Combs had evaded answering the question. There-after, a few weeks before the election when Combs appeared at the plant wearinga union hat and other union insignia, Parks approached him at his work near theoven, and in jest, told him he looked like he would make a good short ordercook and that he ought to apply for a job in a local hamburger stand which wasadvertising for help.(The union hats resembled in appearance those wom bycooks.)During the conversation, Parks also remarked that Combs had previouslyindicated to him that he was not a union member and he asked Combs whetherhe was not a hypocrite.Leadman Tommy Jelf one day in early April remarked to employee MaryMcDaniel while she was working at her machine that if she would take off herunion button everyone would still be her friend.8 Griffin denied making any threat such as that about which Green testified.Althoughhe may have been speaking merely in jest, as he did to some employees upon other occasions,I am convinced that be, in fact, made the statement attributed to him by Green and thatGreen did not regard his remark as a joke.Otherwise,it does not seem likely that shewould later have told Shearer, as she did, to be careful and do the best he could-becauseGreen and another employee, present "knew what the Company said"-when Shearer wastransferred to a different job in early June.Green was thereafter called into PersonnelManager Alt's office and questioned about what she had told Shearer.Green, at thattime, in Griffin's presence, informed Alt of the threat described above which Griffin hadmade on the prior occasion.a This conversation was similar to the conversation with Daly or McDaniel,mentionedabove, after they had beensummonedto the office about their low efficiency. THE STANDARD PRODUCTS COMPANY169On another occasion in April, Jelf asked employee Robert Coffey what hethought about the Union.When Coffey expressed himself as 100 percent infavor of it, Jelf told him that a union was all right in the large plant whereJelf used to work but that a union could not help the employees in a small plantlikeRespondent's.Analysis and conclusions:Most of the conduct complained of and described inthis subsection appears innocuous and of a noncoercive nature.I refer, in par-ticular, to the casual inquiries by FactoryManager Stevens of several of theemployees whom he observed wearing union buttons as to why they felt a unionwas needed in the plant and his jesting offer to take up a collection to buyemployee Fyffe a hammer and saw; to the remarks by Superintendent Baumgart-ner and Personnel Manager Alt,upon observing the employees wearing unioninsignia;to Foreman Griffin's remarks to McDaniel, Hager, and Green about theemployees already having all that the Union was offering to get for them, hisjesting offer to get Combs' check immediately and his comment that Daly wouldlook better if she removed her union button; to Foreman Park's remarks toHoward and Combs; and to Leadman Jelf's remarks to McDaniel and Coffey.Indeed, except for some of the conduct of Foreman Griffin, mentioned below, Ifind nothing unlawfully. coercive in the conduct described in this subsection.Griffin's interrogation of employee Green on February 8 when she wore herunion button at work as to who else had joined the Union, however, is the typeof conduct almost uniformly held to be coercive for it reasonably causes the inter-rogated employee to fear that the purpose of the employer in seeking to discoverthe identity of union members is to visit reprisals upon them.This fear was magni-fied in Green's mind because in the same conversation, after Green had disclosed herunderstanding that employee Shearer was a union member, Griffin said that hewould fire Shearer about 3 days before the election.Griffin's statement to Green on the following day that if the Union organizedthe plant Respondent would move its equipment to its organized plant, and thatthis could be accomplished in about 3 days, was likewise of a coercive character.The same is true of Griffin's statements on separate occasions to Green and Dalyabout how Respondent would probably go about discharging employees under aunion-trying them out on several jobs and discharging them automatically whenthey failed to make standard production on any of the jobs.This prediction wasespecially meaningful to employee Daly for it was at about this time that she andMcDaniel had been called into the office for a discussion about their low efficiency.Also of a coercive nature were Griffin's remarks to Daly suggesting that if theUnion organized the plant, each employee could work on only one type ofmachine and when that machine was shut down, the employee would have to besent home or laid off. In the light of Griffin's other and prior conduct, I findthatGriffin's response, "You'll never know unless you do," to Green's remarkthat she guessed that she would have to take off her union button to get some ofthe good jobs around the plant, also was violative of Section 8(a) (1) of the Act.There are other remarks made by Griffin to employee McDaniel which, at firstblush, appear insignificant but which, considered in the light of his other conduct,take on a meaningful character. I have no doubt that Griffin sometimes madebantering remarks to the employees.He called some of his women employees"dolls" and they called him "Billy." It may be that they were not always surewhether to take him seriously, but the record leaves no room for doubt that inhis jesting manner he meant to and did put across the idea that he was definitelyopposed to the Union at Respondent's plant.Considered in the light of his totalconduct and McDaniel's concern that he might be referring to her, I find thathis ostensibly bantering remarks about losing all his dolls because they thoughthe was "mean, cruel and inhuman,". his expressed hope that those who felt thatway about him'would ask for a transfer and his offer to get any of them trans-ferred, tended to restrain McDaniel in her' organizational rights, and was thereforein violation of Section 8(a)(1) of the Act.E.Disparate treatment by Respondent of union , and, antiunion protagonistsDuring the preelection campaigri both union and antiunion' protagonists freelywore insignia displaying their sentimerits' toward the Union, but the record reflectsa clear disparity of treatment between the rival groups in t Respondent's reactiontoward the use of company time for promoting the interests of the two groups. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD-On several'occasions, moreover; as shown below, Respondent even -warned or repri-manded employees for-talking-about the Union or distributingunion insignia at theplant on their own time.- ' i- rIt, has, already been shown that General Manager Stinnett spent 45 or 50 minutesof company time on each shift in making his antiunion speeches in early. May andthat.the employees were paid for the time spentlisteningto him. , It has also beenshown that Leadman Jelf, during working time, marked,"Vote No'on some of thehats in 'ithei toolcrib in the toolroom; over which he was the regularleadman,informed'employee'Fortner of the presence of the hats there and requested her toinform other' employees -and that Fortner and other employees left their. workstations,to get the hats.i° Jelf concededly frequently.discussed'the -Union. with theemployees during working hours. ,, _The record also shows that on,electionday,May.7, -fine of the employees- placeda, "Votes No" hat on. the head of Leadman Fields and that he wore the hat in the,toolroom,'for, a,few. minutes before removing it.1Foreman Griffin credibly testified that he and the employees .under him, mostlywomen, talked to each other about the Union every day throughout the day..Whenone of his employees, Doreen Warren, during ' working hours asked him if he knewwhere she could get a "Vote No'" hat, he told her that he had heard a collectionwas being taken up' to buy some, and, at her request,, he,promised 'to let her knowif any-more of such hats became available.Later in the day, also during workinghours, he told her that "Vote No" hats were available' at the toolcrib; and walked-in that direction with her. as she left her work station to ,obtain one.-:In, contrast, to this cooperative and lenient attitude-, toward antiunion -protag-.'Foreman Griffin took positive steps to prohibit or limit the activities of pro--union employees. It is undisputed that,he told employee Richard Cunningham inmid-February that he would "write him up" if he caught Cunnningham passing outany, of the- union material.12Moreover, during the week before the election, whenemployee Goodloe, even a few minutes, before the -7 a.m., starting time, came intoinsignia,,Griffin told him to get out ofthe department and back to his, own machine.To Goodloe's protest,that it wasnot-yet 7- a.m., Griffin, replied' that he did not care, that- Goodloe was on companyproperty.,-Similar disparate treatment was accorded by othermanagementrepresentative tounion protagonists.Eugene Fyffe, received an oral warning and a written repri-mandduring the preelection period under the following- circumstances.One day inJanuary ,when Fyffe was working overtime—on one end of the extruder machines,Foreman Chipley telephoned him from the other end about 250 feet -away that theline was jammed.He asked Fyffe to stop the machine and come to the other endof the machine to correct the situation.A new girl had ,been hired to work at theend where the jam had-occurred.When Fyffe arrived to straighten out the jam, heremarked to Chipley, , "If we hadsome goodunion help . . . probably thiswouldn,thave jammed up." Thereupon Chipley told'him not to "talk this uniontrash" on company time.Fyffe replied, "Well, how are you going to stop me?"Chipley stated that, if he could not stop Fyffe, he wouldget someone else whocouldChipley then left and returnedsoonthereafter with NightSuperintendentBaumgartnerwho admonished Fyffe that he was "not,supposed to talk union cam-10The :`,Vote No" hat idea was started by five employees in a carpoolAfter they pur-chased some hats, marked"Vote No" on them and started wearing them in,the plant, otheremployees requested similar hats and employee Broadus who worked in the toolcrib pur-chased-about $30 worth and distributed them to employees who requested them.u Although technically this incident might be considered electioneering in prohibitedareas during the,conduct of the election and in violation of the election rules which pro-hibit such-electioneering,I do not regard Fields' breach of the rules in these circumstancesas of a' nature which would have any substantial effect upon the results of the election.The incident is mentioned only as another example of Respondent's permissive use of work-ing time to promote its campaign against the Union.-12Under Respondent's disciplinary procedure, the first warning to an employee is calledan oral reprimand' even though a written notation of it may appear in the employee'spersonnel:file.;after a.second offense,the employee is given what Respondent calls a writtenwarning;.upon the occasion of a third offense, he is given a 3-day layoff; and at the timeof his fourth offense, he is terminated. THE STANDARD PRODUCTS COMPANY171paign on, company, time." 13Respondent, had no,rule againstemployees talkingabout the Union or any other, subject during-, working hours and, as has alreadybeen shown; management representative freely did so.The, rebuke. by Superintendent Baumgartner was considered an oralwarning.Fyffe received a written warning a few weeks, later under the following circum-stances..Fyffe had punched'his timecard,out and had started to,the restroomitowash up when he was told'that Betty_Duff, an employee who had, been laid-off, was-back -at' work. ^ According to the undenied and credited testimony of Fyffe,. as hewalked in her direction, she .waved to him and he stopped to talk.During theconversation she told him that a -union. campaign was in progress at the plant,whereher 'husband worked and that her husbands was very muchagainsttheUnion.Fyffe then said, ."Well, I take it, then; you're not for,the Union." She replied -thatshe was not. Shortly thereafter, according to the testimony of Production -ForemanJames' Cadle, Duff called him over to -herpress andasked, "Jim, you know whatFyffe just tried to, get me to do?" ,When he replied, "No," she said, "Sign a .unioncard."Ladle thereupon reported .the incident to Night SuperintendentBaumgart-ner,who in turn reported it to PersonnelManagerAlt.Alt summoned Fyffe tohis -office, and announced that he had reports that, Fyffe was passingout unioncards on, company time and that since Fyffe had already been given an oral warn-ing, he was now. being given a written reprimand., He reminded Fyffe, "Threetimes on'any one, count, you are terminated.7--Fyffe told Alt that he had not passedout any union card -on company time.' He explained to Alt what,had happened inhis conversation with Duff.Alt, then asked Fyffe whether he had received anyunion.card-.and Fyffe stated that on -one occasionan employee had handed him' acard as he passed by.Alt stated that receiving a card was just as -bad aspassingone out. ' He told Fyffe that'a unioncould call a strike and, ruin a little companylike Respondent's and that he-would have to write Fyffe up. The written reprimandwas given.'Although I credit Fyffe's testimony that he never at any time passed,out. a 'unioncard on 1 company. time, I would find Respondent's treatment of him discriminatoryand unlawfully 'coercive even if l 'believed that Fyffe did in fact proffer Duff aunion card or try to persuadeher to sign one.14Although the employee handbookdistributed to the employees does not. contain a no-solicitation rule;, Respondentcontends that there was an oral, no-solicitationrule in-effect: which' forbade solici-tations on company time for any purpose except the annual United CommunityFund drive. Stinnett testified, "There, have beeninstancesthrough the years wherepeople have been asked kindly -not to do this: [soliciting] on working -time but wenever published a notice to ' that effect."Stinnett, of course, in giving Fyffe awritten reprimand, the second step toward a layoff or termination, did not ask Fyffekindly-not to do that.Moreover, he issued a written reprimand without even talk-ing to the employee, alleged to have been solicited and despite Fyffe's denial that hehad solicitedthe employee.This harshtreatmentsmacks more of a reprisal 'againstFyffe- for advocating the Union thana desireto avoidinterferencewith production,the purpose of a valid no-solicitation rule.That Alt's objection was in fact directedto Fyffe's advocacy of the -Union rather than to any possible interference withproduction is- further indicated by Alt'spartingremarks to the effect that'a unioncould ruina smallcompany like Respondent's.'The above account is based in part on the testimonyChipley and Baumgartner.Fyffe testified that Chipley started the conversation about theUnion with the statement,"I hear you'boys are-trying to start organizing again" and afterFyffe replied thatif the Company had some good union help, the jam wouldprobably nothave occurred,Chipley told him not to talk aboutthe Union any more. I think it unlikelythatif Chipleywas the one who initiated the talk about the Union,he would have toldFyffe not to talk about it any more. On the other hand, it does not appear logical andI do not credit that part of Chipley's account whichattributesto Fyffe'the initiation ofthe subject of the Union by telling the new girl that if they had a good union in the plant,the machine would not have jammed up and that she should join the Union and participatein the union campaign It is apparentthat Fyffe attributedthe jam to the lack of ef-ficiency of the, new and inexperienced girl and it does not seem logical thatFyffe wouldhave suggested that her joining the Union would help the situation.SsDuff, herself,did not testify'and Fyffe's testimony regarding his conversation withher standsuncontradicted: , 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy finding that Respondent discriminated against Fyffe and unlawfully coercedhim in his Section 7 rights is also based on the premise that Respondent may notlawfully enforce a no-solicitation rule forbidding employees to solicit for the Unionon working time while itself utilizing its working time to urge the employees toreject the Union,as Stinnett and other representatives of Respondent did, and per-mitting its employees,as Respondent did, to engage in widespread antiunion activ-ities during their working time.Working time is for work,of course,and in orderto prevent interference with production,the employer clearly has the right to pro-hibit employees during working time from engaging in conduct which interfereswith that production.For this reason,a rule which prohibits union solicitationduring working hours is presumptively valid unless it is adopted for a discrimina-tory purpose or is enforced in a discriminatory manner.15Respondent's no-solicitation rule was clearly enforced in a discriminatory manner.Another example of disparate and discriminatory treatment by Respondent ofunion protagonists is the reprimand given to employee John Goodloe,an ardentunion advocate,about April 1.During the lunch period that day, Goodloe afterfinishing his lunch went over to a table at which another active union adherent,Bernice Green,was eating lunch with a group of other women employees.He satbehind Green and started talking to her about union matters.An antiunion em-ployee who was sitting directly across the table from Green was annoyed at hear-ing this union talk,although the remarks were not directed to her. She reportedto Production Superintendent Dubbert that the union talk was upsetting her.Dub-bert reported this complaint to Personnel Manager Alt and Alt summoned Goodloe,along with Fyffe as a witness,to his office.Goodloe was given a written reprimandfor bothering other employees by going to their table during the lunch period andtalking about the Union.He was told that he could talk about the Union all hewanted to so long as he had willing listeners but not if employees indicated thatthey did not want to hear him.Goodloe protested that he did not know that hehad been bothering anyone.He was nevertheless written up for the allegedoffense.Employees were permitted to eat wherever they wanted to in the lunch-room and although many of them habitually ate at the same table with the samecompanions each day, this was entirely by choice.Goodloe was not violating anycompany rule by walking over to his fellow union adherent,Green, and talkingto her,about the Union.The statute protects him in his right to engage in suchactivity during his own time and Respondent clearly violated Section 8(a)(1)of the Act in prohibiting him from doing so.The record reveals still another instance of disparate treatment of union andantiunion protagonists.InMarch,according to the credited testimony of em-ployee Robert Combs, when Foreman Park,during the change in shifts, sawseveralmen standing around Combs'toolbox where Combs had some extra unionhats and buttons,he told Combs to put the extra union paraphernalia in his tool-box and that he would be "written up" if he was caught passing out any of it inthe plant.This treatment of Combs is in striking contrast to the active-coopera-tion and assistance later given by Foreman Griffin and Leadman Jelf in the distri-bution of"Vote No"hats in the plant during working hours.It is concluded that by the disparate and discriminatory treatment of its pro-union and antiunion employees in the manner above set forth, Respondent hasinterferedwith,restrained,and coerced its employees within the meaning ofSection 8(a) (1) of the Act.F. The alleged discrimination against employee Wilse HowardIt is alleged'that on or about March 12, 1965,Respondent discriminatorilyceased its practice of assigning overtime work to Wilse Howard,Jr.,because ofhis union membership and activities.There is no doubt that Howard sincerelybelieved that he was being discriminated against because of his union activitiesand particularly because earlier in the week,on March 9,he had given testimonyat the representation case hearing in support of the Union'sposition.ss Peyton Packing Company, Inc.,49,NLRB ,828, 843 to 844,quoted with approval inRepublic Aviation CorporationV.N.L.R.B.,324 ,U.S. 793, 803;N.L.R.B.v.United Steel-workers,of America,357 U.S. 357, 364, 368-369;N.L.R.B.v.United Aircraft Corp.,324F.2d 128 (C.A. 2), cert. denied 376 U S951 ;MontgomeryWard & Co , Inc. v. N.L.R B.,339 F.2d889 (C.A. 6). THE STANDARD PRODUCTS COMPANY173From October 1964 until about March 12, 1965, Howard had been working atleast 1 hour a day overtime, 5 days a week, on a regular basis repairing and servic-ing material handling equipment.This was in addition to regular overtime whichhe and other employees received from time to time.Howard was given no expla-nation as to why he was no longer assigned to regular overtime after March 12.On two occasions when he knew repair work on the highlifts was needed, he wastold that his supervisor, Leadman Fields, and the electrician, Bill Newby, haddone the work.Fields testified that Howard Butz, the maintenance superintendent, at one timehad the responsibility of keeping the highlifts in good condition and that when hewas absent from the plant with heart trouble, the work was assigned to WilseHoward as overtime work.He further testified that when Butz returned to work,Howard was no longer needed for the overtime work.Although he did notdirectly so testify, the implication of Fields' testimony is that Butz resumed hisduties in that respect.Fields' explanation does not appear to tally with that ofNight Superintendent Baumgartner.The latter testified that Howard was relievedof his regular overtime because the highlift operators themselves were checkingthe highlifts and he saw no need for Howard duplicating those duties on overtime.Although Respondent's explanations leave much room for doubt as to its realreasons for relieving Howard of his regular overtime, I note that the record doesnot show that anyone else was assigned the same duties on a regular overtimebasis after Howard was relieved of them.Moreover, it is possible to reconcileFields' and Baumgartner's explanations if it is assumed that Butz took over therepairsduring regular hours when breakdowns occurred and that the regularchecking and servicing was done by the highhft operators. I am not persuadedthat the General Counsel has shown by preponderance of the evidence that Re-spondent was discriminatorily motivated in relieving Howard of his regular over-time duties.16CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.3.By the aforesaid unfair labor practices which were committed betweenFebruary 10, 1965, when the representation petition was filed, and the election onMay 7, 1965, Respondent has interfered with and unlawfully affected the resultsof the election.THE REMEDYIt having been found that Respondent has engaged in certain unfair labor prac-tices,my Recommended Order will require that Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct.Since it has been found that the warning notices and written reprimands issuedto employees Eugene Fyffe and John Goodloe between January and May 1965were discriminatorilymotivated and unlawfully interfered with their right toengage in union activities, my Recommended Order will require that Respondentexpunge from the personnel records of these employees all mention of suchwarnings and reprimands.It having been found that Respondent has interfered with a free choice by itsemployees in the election conducted on May 7, 1965, my Recommended Orderwill require that the election be set aside and that a new election be conducted.toEvidence was adduced that on March 12 Howard received an oral warning for climbingover the plant fence and reporting back to work late after his lunch break on that day;that he received a written reprimand on May 7 for failing to complete his safety checksheet report on that date; and that he received a third warning and a 3-day layoff onMay 28 for doing personal soldering work for another employee on company time. TheUnion, in its brief, argues that these reprimands were discriminatorily motivated, butsince the complaint does not so allege and the General Counsel does not so contend, I makeno finding in this regard. 174DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and conclusions of law and theentire record, and pursuant to Section 10(c) of the Act, there is hereby issued thefollowing.RECOMMENDED ORDERThe Standard Products Company, Lexington Kentucky, its officers, agents, suc-cessors and assigns,shall:ICease and desist from:(a)Coercively interrogating employees in regard to their union membership orsympathies.(b) Threatening employees with plant removal, job reprisals, and less favorableworking conditions should the employees select the Union to represent them.(c) Prohibiting employees from talking about the Union at the plant duringnonworking time.(d)Giving reprimands or warnings to employees for engaging in prounion activ-ities either during or outside working time while itself engaging in, and permittingand encouraging other employees to engage in, antiunion activity during such time.(e)Enforcing its no-solicitation rule in such a manner as to discriminate be-tween prounion and antiunion protagonists.(f) In any like or related manner, interfering with, restraining,or coercingemployees in the exercise of their rights guaranteed under Section 7 of the Act.2.Take thefollowing affirmative action designed to effectuate the policies ofthe Act:(a) Expunge from the personnel files of employees Eugene Fyffe and JohnGoodloe all mention of the warning notices and reprimands given them betweenJanuary and May 1965, in connection with their union activities.(b) Post at its plant in Lexington,Kentucky,copies of the attached noticemarked "Appendix."17Copies of said notice to be furnished by the RegionalDirector for Region 9, shall,after being duly signed by Respondent, be postedimmediately upon receipt thereof, and be maintained by it for 60 consecutive daysthereafter,inconspicious places,where notices to employees are customarilyposted.Respondent shall take reasonable steps to insure that such notices are notaltered, defaced,or covered by any other material.(c)Notify said Regional Director, in wasting, within 20 days from the receiptof this Decision, what steps Respondent has taken to comply herewith 18IT ISFURTHFR ORDERED that the complaint be dismissed insofar as it alleges viola-tions of the Act not specifically found herein.IT IS FURTHER ORDERED that the election conducted on May 7, 1965,inCase9-RC-6229 be, and it hereby is, set aside and that the Regional Director for Region9 conduct a new election at such time as he deems that circumstances will permitthe free choiceof a bargaining representative.17111 the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall he substituted for the words"the Recommended Order of aTrial Examiner"In the notice.In the further event that the Board'sOrder Is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Anpeals Enforcing an Order" shall be substituted for the voids "a Decisionand Order"is In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of aTrialExaminer of theNationalLaborRelations Board, and in order to effectuate the policies of the NationalLaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOT coercivelyinterrogate our employees in regard to their unionmembership or sympathies.WE WILL NOTthreaten our employees with plant removal, job reprisals, orless favorableworking conditions should the employees select the union torepresent them.WE WILL NOTprohibit our employees from talking about the Union at theplant during nonworking time. GRIFFITH LADDER CORPORATION175WE WILL NOT give reprimands or warnings to employees for engaging inprounion activities either during or outside working time while ourselves engag-ing in,and permitting and encouraging other employees to engage in, antiunionactivities during such time.WE WILL NOT enforce our no-solicitation rule in such a manner as to dis-criminate between prounion and antiunion protagonists.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their rights guaranteed under Section7 of the Act.WE WILL expunge from the personnel files of employees Eugene Fyffe andJohn Goodloe all mention of the warning notices and reprimands given thembetween January and May 1965, in connection with their union activities.THE STANDARD PRODUCTS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, theymay communicate directly with the Board's Regional Office,Room 2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio 45202,Telephone 684-3627.Griffith Ladder CorporationandAluminum Workers Interna-tional Union,AFL-CIOGriffith Ladder Corporation and Aluminum Workers Interna-tionalUnion,AFL-CIO,Petitioner.Cases 4-CA-3608 and4-RC-6281.June 13,1966DECISION AND ORDEROn March 4, 1966, Trial Examiner Sidney D. Goldberg issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Trial Examiner furtherfound merit in the objections filed by the Union to the election con-ducted on March 12, 1965, and recommended that the election beset aside and all proceedings in that case be vacated.Thereafter,Respondent filed exceptions to the Decision and a supporting brief,and General Counsel filed an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record159 NLRB No. 12.